          Case 2:15-cv-00619-JAD-VCF Document 100 Filed 06/17/20 Page 1 of 5



 1   M. Caleb Meyer, Esq.
     Nevada Bar No. 13379
 2
     Renee M. Finch, Esq.
 3   Nevada Bar No. 13118
     Lauren D. Calvert, Esq.
 4
     Nevada Bar No. 10534
 5   MESSNER REEVES LLP
     8945 West Russell Road, Suite 300
 6   Las Vegas, Nevada 89148
 7   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 8   E-mail:      lcalvert@messner.com
 9   Attorneys for Plaintiff

10                            UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
13
      ESTATE OF CLARENCE GAMBLE, by and
14    through its Special Administrator, BERNITA
      LUJAN                                           CASE NO: 2:15-cv-00619-JAD-VCF
15
                           Plaintiff,
16
17    Vs.
                                                          STIPULATION AND ORDER TO
18    SOUTHERN DESERT CORRECTIONAL                            EXTEND DISCOVERY
      CENTER, et al.,
19                                                                (Third Request)
20                          Defendants.

21
               Pursuant to LR 6-1 and LR 26-4, the Parties, through their respective attorneys of
22
23   record, hereby stipulate and request that this court extend the discovery deadlines in the
24   above-captioned case ninety days. In support of this stipulation and request, the parties state
25
     as follows:
26
27   I.        DISCOVERY COMPLETED TO DATE

28             1.     Both parties served written discovery.
     {04211237 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 100 Filed 06/17/20 Page 2 of 5



 1             2.     Both parties responded to written discovery.
 2
               3.     Plaintiff served subpoena duces tecum on medical providers.
 3
               4.     The parties are working together to schedule further depositions.
 4
 5   II.       WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

 6             This case was filed in 2015 by Gamble as a pro se inmate. The parties attended
 7
     mediation on August 30, 2019, with the Hon. Magistrate Judge Cam Ferenbach. The parties
 8
     did not resolve the matter. On that same date, while preparing to travel back to the correctional
 9
10   facility in which Plaintiff was housed, Plaintiff unexpectedly passed away. Special

11   administration for Plaintiff’s Estate has been accomplished. However, because of the
12
     COVID-19 pandemic, the parties have been unable to set the depositions of Defendants in
13
14
     this matter. The parties are exploring videoconference capabilities of Defendants and their

15   availability.
16   III.      DISCOVERY REMAINING
17
               1.     Depositions of the parties.
18
               2.     Written discovery.
19
20             3.     Acquisition of medical records.
21             4.     Any other discovery the parties deem necessary as the case progresses.
22
     IV.       EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
23             SCHEDULING ORDER
24             LR 26-4 governs modifications of extensions of the Discovery Plan and Scheduling
25
     Order. Any stipulation or motion must be made no later than twenty-one days before the
26
     expiration of the subject deadline and comply fully with LR 26-4.
27
28
     {04211237 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 100 Filed 06/17/20 Page 3 of 5



 1             The following is a list of the current discovery deadlines and the parties’ proposed
 2
     extended deadlines.
 3
      ACTIVITY                          DATE                      PROPOSED DEADLINE
 4
 5    Amend Pleadings or Add            July 30, 2018             Passed
      Parties
 6
      Expert Disclosures Pursuant       April 16, 2020            Passed
 7    to Fed.R.Civ.P. 26(a)(2)
      Rebuttal Expert Disclosure        May 18, 2020              Passed
 8    Pursuant to
 9    Fed.R.Civ.P. 26(a)(2)
      Discovery Cut-Off Date            June 15, 2020             September 14, 2020
10
11    Dispositive Motions               July 15, 2020             October 14, 2020

12    Joint Pretrial Order              September 16, 2019        November 16, 2020
13
14
15             In the event that dispositive motions are filed, the date for filing the Joint Pre-Trial

16   Order shall be suspended until thirty days after a decision on the dispositive motions or further
17
     order of the Court. The disclosures required by Rule 26(a)(3) and any objection hereto shall
18
     be included in the Pre-Trial Order.
19
20             This request for an extension of time is not sought for any improper purpose or other
21   purpose of delay. The parties have worked together at moving discovery forward and have
22
     worked to get this case moving forward, but the fact of this being a 2015 case, the matter
23
24   having been stayed for a considerable amount of time, discovery having been re-opened

25   following the denial of Plaintiffs’ Motion for Summary Judgment and appointment of pro
26
     bono counsel, the time for appointment of pro bono counsel, and Plaintiff being an inmate
27
     and subsequently dying has made things more difficult and caused delays not necessarily
28
     {04211237 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 100 Filed 06/17/20 Page 4 of 5



 1   present in some other cases.
 2
               This is the third request for extension of time in this matter. The prior two extensions
 3
     were requested by Plaintiff prior to having counsel appointed. The parties respectfully submit
 4
 5   that the reasons set forth above constitute compelling reasons for the discovery extension.
 6             WHEREFORE, the parties respectfully request that this court extend the discovery
 7
     period by ninety (90) days, from the current deadline of June 15, 2020 up to and including
 8
 9   September 14, 2020, and the other discovery dates as outlined in accordance with the table

10   above.
11
     DATED this 15th day of June, 2020.
12
     MESSNER REEVES LLP
13
14  /s/ Lauren D. Calvert, Esq.
   LAUREN CALVERT, ESQ.
15
   8945 West Russell Road, Ste. 300
16 Las Vegas, Nevada 89148
   (702) 363-5100
17 Attorneys for Plaintiff
18
19    OFFICE OF THE ATTORNEY GENERAL
20
      _/s/ Austin T. Barnum, Esq.____________
21    Austin T. Barnum
22
      Nevada Bar No. 13336
      555 E. Washington Ave., Ste. 3900
23    Las Vegas, Nevada 89101
      (702) 486-3125 (phone)
24
      Email: abarnum@ag.nv.gov
25    Attorneys for Defendants
26    ///
27
      ///
28
     {04211237 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 100 Filed 06/17/20 Page 5 of 5



 1                                       ORDER
 2
      IT IS SO ORDERED.
 3
 4
 5    _____________________________________
      UNITED STATES MAGISTRATE JUDGE
 6
 7             6-17-2020
      Dated: _______________________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {04211237 / 1}
